Filed 9/29/20 P. v. Varnado CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


 THE PEOPLE,                                              B301951

          Plaintiff and Respondent,                       (Los Angeles County
                                                          Super. Ct. No. NA100824)
          v.

 BRIANNA VARNADO,

          Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Jesse I. Rodriguez, Judge. Affirmed.
      John F. Schuck, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance by Plaintiff and Respondent.
       Defendant Brianna Varnado (defendant) was charged with
robbery (Pen. Code,1 § 211) in March 2015. She ultimately pled
no contest to assault by means likely to produce great bodily
injury and was placed on formal probation for three years.2
(§ 245(a)(4).) The conditions of her probation included abstaining
from alcohol and completing 45 days of community labor with
CalTrans.
       Defendant had not performed any community labor by
January 2018 and the trial court gave her until May 2018
complete the requirement. By May 2018, however, defendant
still had not completed her assigned CalTrans labor and, with
defendant’s consent, the trial court extended probation to May
2019.
       In November 2018, defendant admitted to violating her
probation by failing to report to her probation officer. The trial
court imposed a suspended sentence of two years in state prison,
extended defendant’s probation to May 2020, and warned her
that that any violation would result in her going to prison. In
April 2019, defendant asked the trial court to terminate
probation early based on her completion of her community labor
obligation and the probation department’s recommendation.
The trial court denied the request.



1
     Undesignated statutory references that follow are to the
Penal Code.
2
      Defendant stipulated the police report and preliminary
hearing transcript, which revealed she stole alcohol from a
grocery store and struck employees who attempted to stop her,
formed the factual basis for her plea.




                                2
       In September 2019, defendant was booked on charges of
driving under the influence (Veh. Code, § 23152(a)) and leaving
the scene of a collision (Veh. Code, § 20002(a)). She was
convicted of three misdemeanors, and the trial court found her in
violation of the terms of her probation in this case. The trial
court denied defendant’s request to reinstate probation and
executed the two-year prison sentence. The trial court recognized
that it had “a lot of discretion in whether or not to impose [the]
sentence,” but decided defendant “had all of the chances she could
have.”
       Defendant noticed an appeal from the judgment. This
court appointed counsel to represent defendant. After examining
the record, defendant’s attorney filed an opening brief raising no
issues. On April 20, 2020, this court advised defendant she had
30 days to personally submit any contentions or issues she
wanted us to consider. Pursuant to this court’s April 15, 2020,
emergency order, this deadline was extended to June 17, 2020.
Defendant submitted no contentions or issues for our
consideration.
       We have examined the appellate record and are satisfied
defendant’s attorney has complied with the responsibilities of
counsel and no arguable issue exists. (Smith v. Robbins (2000)
528 U.S. 259, 278-82; People v. Kelly (2006) 40 Cal. 4th 106, 122-
24; People v. Wende (1979) 25 Cal. 3d 436, 441.)




                                3
                        DISPOSITION
     The judgment is affirmed.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                       BAKER, J.

We concur:




     RUBIN, P. J.




     MOOR, J.




                           4